Citation Nr: 0610842	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  02-17 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.

2.  Entitlement to an increased rating for status post 
laminectomy, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers (NACVSO).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1946 to April 
1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2001 and later by 
the Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO).   

The issue of entitlement to an increased rating for status 
post laminectomy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right knee disorder was 
previously denied by the RO in September 1947.  The veteran 
was notified in writing of the decision, but he did not 
initiate an appeal within the applicable time limit.   

2.  Evidence received subsequent to the September 1947 rating 
decision is cumulative and redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a right knee disorder.




CONCLUSIONS OF LAW

1.  The September 1947 rating decision that denied 
entitlement to service connection for a right knee disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2005).

2.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for a right knee disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the four content requirements of 
a duty to assist notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to reopen 
and substantiate his claim.  A letter from the RO dated in 
August 2001 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The letter requested that the veteran tell the RO about any 
additional information or evidence he wanted VA to obtain for 
him and requested the veteran to send them any additional 
evidence that he had. 

The notification letter was provided prior to the 
adjudication of the veteran's claims.  

The record includes the veteran's service medical records and 
his current post service VA and private treatment records.  
The veteran has had a Board hearing.  There is no indication 
of any additional relevant evidence that has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim and no 
further assistance to the veteran with the development of 
evidence is required.  

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for a right knee disorder.

The appellant's claim for service connection for a disorder 
of the right knee was previously denied by the RO in 
September 1947 on the basis that the there was no current 
evidence of the alleged right knee injury.  The veteran was 
notified in writing of the decision, but he did not initiate 
an appeal within the applicable time limit.   

The previously considered evidence included a claim form 
dated in April 1947 in which the veteran reported that he had 
a right knee condition which began in February 1946.  He 
stated that the condition occurred during basic training at 
Camp Aberdeen, New Jersey, but no treatment had been 
received.  The veteran also reported that he had not received 
any treatment since service.  

The previously considered evidence also included the 
veteran's service medical records which were negative for any 
references to a knee problem.  The report of a medical 
examination conducted in March 1947 for the purpose of 
separation from service showed that the only musculoskeletal 
defect noted was a complaint of low back pain. 

Finally, the previously considered evidence included the 
report of a disability evaluation examination conducted by 
the VA in September 1947.  The report shows that the veteran 
reported that his right knee got stiff in damp weather and 
also bothered him when driving.  He gave a history of a 
football injury in basic training in March 1946.  On 
examination of the right knee, the right knee was 1/4 inch 
larger than the left.  Palpation was negative.  Flexion and 
extension were full, with a normal range.  Manipulation of 
the knee elicited no looseness.  The report of an X-ray of 
the right knee conducted in connection with the examination 
shows that the bones and joints spaces of the right knee 
appeared normal.  

The prior decision is final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.   A final rating or Board 
decision may not be reopened and allowed, and a claim based 
on the same factual basis may not be considered. 38 U.S.C.A. 
§§ 7104, 7105(c).  However, under 38 U.S.C.A. § 5108, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
September 1947 decision, which was the last final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 

The additional evidence which has been presented includes 
testimony given by the veteran to the effect that he 
developed the claimed right knee disability in service during 
basic training.  These assertions are cumulative and 
redundant, essentially duplicating his assertions made at the 
time of the previous denial.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  

Moreover, lay persons such as the veteran are not competent 
to give a medical opinion as to diagnosis or causation.  
Therefore, the testimony is not new and material evidence, 
and is insufficient to reopen the claim. See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

The other additional evidence which has been presented 
consists largely of post-service medical treatment records 
from many years after separation from service.  Those records 
do not contain a competent opinion relating the veteran's 
current right knee disorder to his active service.  On the 
contrary, the report from the Garden State Community Hospital 
dated in June 1984 reflects that the veteran gave a history 
of having right knee pain only since 1979.  Such a record, 
although showing a current right knee disorder, tends to 
weigh against the claim as it shows post service origin.    
Similarly, the report of a VA joints examination conducted in 
May 2002 shows that the examiner concluded that the cause of 
the veteran's knee pain was unknown, and that the examiner 
did not get the sense that the veteran had sustained any 
serious sprain or strain during military service.  

In summary, the evidence received subsequent to the September 
1947 rating decision is cumulative and redundant, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for injuries to the right knee.  
The additional evidence is not "new" and "material," as 
defined in 38 C.F.R. § 3.156(a), and the veteran's claim for 
service connection for a disorder of the right knee is not 
reopened.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a knee disorder and the 
petition to reopen is denied.


REMAND

The veteran has testified that he has had additional recent 
treatment, including VA medical treatment.  VA has an 
obligation to secure such records unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).  

The most recent VA spine examination was conducted in August 
2001 and the regulatory criteria for rating back disorders 
were revised subsequent to the date of that examination.  A 
new examination is required to allow an assessment of the 
current level of disability under both the old and new 
criteria.   See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all recent 
medical records pertaining to the spine 
disorder which are not already contained 
in the claims file, including those from 
VA medical facilities.

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
assessing the severity of his service-
connected disability of the lumbar spine.  
All required tests and studies should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
comment on the functional limitations, if 
any, associated with the veteran's 
service-connected spine disorder.  All 
findings necessary to evaluate the 
veteran's spine disorder under the 
revised Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes, as well as the new General 
Rating Formula for Diseases and Injuries 
of the Spine should be provided.  An 
opinion should be provided regarding 
whether pain due to the service-connected 
disabilities significantly limits 
functional ability during flare-ups or 
with extended use.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  A complete 
rationale should be provided for all 
opinions offered.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


